       Case 5:21-cv-00044-JKP-ESC Document 10 Filed 03/19/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


AHLAM TRMANINI,                                  §
                                                 §
                  Plaintiff,                     §                SA-21-CV-00044-JKP
                                                 §
vs.                                              §
                                                 §
ROSS STORES, INC., ROSS DRESS                    §
FOR LESS #1771,                                  §
                                                 §
                  Defendants.                    §

                                    SCHEDULING ORDER

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned for all pretrial proceedings on January 25, 2021 [#2]. On this day, the parties

appeared, through counsel, at an initial pretrial conference, and the Court reviewed the parties’

joint scheduling recommendations [#7]. Accordingly, pursuant to Rule 16 of the Federal Rules

of Civil Procedure, the following Scheduling Order is issued to control the course of this case:

1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before April 19, 2021.

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before May 17, 2021, and each opposing party shall respond, in writing within
   14 days of receipt of the offer of settlement. All offers of settlement are to be private, not
   filed. The parties shall retain the written offers of settlement and response, as the Court will
   use these in assessing attorneys’ fees and costs at the conclusion of the proceedings. At any
   time, if any parties reach a settlement, they should immediately notify the Court by filing a
   joint advisory. The joint advisory shall state the parties who reached the settlement and
   whether a settlement conference is required or desired. If a hearing is requested, the parties
   shall confer and provide mutually agreeable potential dates for the hearing.


                                                 1
       Case 5:21-cv-00044-JKP-ESC Document 10 Filed 03/19/21 Page 2 of 4




4. On or before May 17, 2021, the parties shall file any motion seeking leave to amend
   pleadings or join parties. To the extent it may apply in this case, the deadline for
   Defendant(s) to file a motion to designate responsible third parties, pursuant to Texas Civil
   Practices & Remedies Code § 33.004(a), is May 17, 2021.

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before June 16, 2021.

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before July 16, 2021.

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   September 14, 2021. Written discovery requests are not timely if they are filed so close to
   this deadline that under the Federal Rules of Civil Procedure the response would not be due
   until after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by
   agreement continue discovery beyond the deadline. The parties are advised that should they
   agree to extend discovery beyond the deadline, there will be no intervention by the Court
   except in exceptional circumstances. No trial setting or other deadline set forth herein will be
   vacated due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before September 29, 2021.

11. On or before September 29, 2021, the parties shall file any Daubert motions and challenge to
    or motion to exclude expert witnesses. Any such motion must specifically state the basis for
    the objection and identify the objectionable testimony.

12. On or before October 29, 2021, parties shall file any dispositive motions, including motions
    for summary judgment on all or some of the claims. Further, notwithstanding any deadline
    provided herein, no motion (other than a motion in limine) may be filed after this date except
    for good cause.


                                                  2
       Case 5:21-cv-00044-JKP-ESC Document 10 Filed 03/19/21 Page 3 of 4




13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

14. If at any time during the pendency of this lawsuit, you would like to consent to the trial of
    your case by a United States Magistrate Judge, please indicate your consent on the attached
    form or request a form through the Clerk’s Office. If all parties consent to trial of this case
    by a United States Magistrate Judge, this Court may enter an order referring the case to a
    United States Magistrate Judge for trial and entry of judgment.

       IT IS SO ORDERED.

       SIGNED this 19th day of March, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                3
       Case 5:21-cv-00044-JKP-ESC Document 10 Filed 03/19/21 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


HELEN CRABTREE,                                  §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00919-JKP
                                                 §
vs.                                              §
                                                 §
ALLSTATE INDEMNITY COMPANY,                      §
                                                 §
                  Defendant.                     §

                      CONSENT TO PROCEED TO TRIAL BEFORE
                       A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c), the parties to the above

captioned civil matter hereby waive their rights to proceed before a judge of the United States

District Court and consent to have a United States Magistrate Judge conduct any and all further

proceedings in the case, including the trial, and order the entry of judgment. Any appeal shall be

taken to the United States Court of Appeals for this judicial circuit, in accordance with 28 U.S.C.

§ 636(c)(3).

____________________________           By:____________________________
Party                                        Attorney
____________________________           By:_____________________________
Party                                        Attorney
____________________________           By:_____________________________
Party                                        Attorney
      APPROVED this the ______ day of _________________, 2021.


                                              _________________________________________
                                              JASON K. PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                4
